Citation Nr: 9929371	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
along with subsequent multiple periods of active and inactive 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied entitlement 
to a permanent and total disability rating for nonservice-
connected pension benefits.  The Board notes that the veteran 
appeared and testified at a June 1999 Travel Board hearing 
before the undersigned Board Member.


REMAND

At the outset, the Board observes that the veteran meets the 
initial requirements of eligibility for the issue at bar, as 
a disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).

However, the Board finds that before further analysis under 
38 U.S.C.A. § 1502 (West 1991) and 38 C.F.R. §§ 3.340, 3.342, 
4.15, 4.16, 4.17 (1998) can be undertaken to determine 
whether the veteran is entitled to a permanent and total 
disability rating for nonservice-connected pension benefits, 
further development of the evidence is required. 

The Travel Board hearing transcript indicates that the 
veteran has been granted a disability pension from the Social 
Security Administration (SSA), but that such records were not 
associated with the claims file or considered by the RO in 
making its determination.  Although SSA administrative 
decisions and regulations are not binding on VA or the Board, 
findings made by the SSA regarding the existence of a total 
and permanent disability and resulting unemployability are 
relevant to determining whether entitlement to a permanent 
and total disability rating for nonservice-connected pension 
benefits is applicable under VA laws and regulations, and 
thus must be considered.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).

The Travel Board hearing transcript also indicates that there 
are certain medical records that have not been associated 
with the claims file and have apparently not been considered 
by the RO.  The transcript reflects that the veteran was seen 
at VA medical facility in Memphis, Tennessee, and in 
Cleveland, Mississippi, at either a VA medical facility, or 
possibly a private medical facility referred to as the Mid 
Delta Family Clinic.

To the extent such medical records are VA records, VA is 
deemed to have constructive knowledge of those records, and 
in this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence which 
is of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Preliminary action to obtain all such 
pertinent VA records is, therefore, necessary before the 
Board may properly proceed with its appellate review.  To the 
extent private medical records are also relevant, the RO 
should also seek to obtain and associate them with the claims 
file. The VA's statutory duty to assist the veteran includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain copies of the 
veteran's SSA records, including all 
administrative decisions and supporting 
documentation, such as medical 
evaluations, that are relevant to any SSA 
adjudication granting the veteran a 
disability pension.

2.  The RO should obtain all relevant 
copies of the veteran's VA and private 
medical records, to include the VA 
medical facility in Memphis, Tennessee, 
and the Mid Delta Family Clinic. 

3.  After receiving the aforementioned 
SSA records and medical records, the RO 
should then review the expanded record 
and, in light of 38 U.S.C.A. § 1502 and 
38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 
4.17, readjudicate the issue of whether 
the veteran is entitled to a permanent 
and total disability rating for 
nonservice-connected pension benefits.  

4.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process of law and develop medical evidence.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












